Filed by Cigna Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Cigna Corporation Commission File No.: 001-08323 On September 16, 2015, senior management of Cigna Corporation made the following presentation to brokers. TOGETHER, PUTTING THE CUSTOMER FIRST September 16, 2015│Chicago, Illinois 886283Offered by: Connecticut General Life Insurance Company or Cigna Health and Life Insurance Company. TOGETHER, PUTTING THE CUSTOMER FIRST Tom Richards Global Lead Strategy and Business Development CREATING A PREMIER GLOBAL HEALTH SERVICE COMPANY 2 COMBINATION DRAMATICALLY ACCELERATES PATH TOWARDS A MORE SUSTAINABLE HEALTH CARE ECOSYSTEM ANTHEM AND CIGNA Improves Quality and Affordability Accelerates Innovative Value-Based Care Expands Health Care Choices Creating better health care together for the benefit of customers, employers, providers and governments 3 FORCES OF CHANGE EVOLVING GLOBAL MARKET FORCES Dynamic marketplace creates changing roles and responsibilities for all stakeholders 4 DYNAMIC MARKETPLACE TRENDS MARKETPLACE RESPONSE TO TRENDS Increasing investments in innovative solutions Optimizing global plan with local customized solutions Consolidation among Physicians, Hospitals, Services HEALTH CARE DELIVERY SYSTEM EMPLOYER Transitioning from volume to value payments Transitioning to Population Health Management Increasing responsibility for financing and choice Pursuing voluntary options Embracing new technologies (e.g. mobile access for delivery of care services) Demanding more personalization and choice INDIVIDUALS REGULATORS AND GOVERNMENT Expanding regulation and reach Responding to budget pressures Dramatic forces of change cutting across all stakeholders including increased need for greater affordability 5 PRODUCERS Consolidation regionally and nationally Launching new solutions (e.g.
